TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00020-CR


Howard Leslie Harrison, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7409, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. James H. Kreimeyer, is ordered to tender a brief in this cause no later than July 12,
2004.  No further extension of time will be granted.
It is ordered May 27, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish